t c memo united_states tax_court philip l firetag petitioner v commissioner of internal revenue respondent docket no filed date irvin j slotchiver for petitioner james gray for respondent memorandum findings_of_fact and opinion gale judge respondent determined the following deficiencies in petitioner’s federal_income_tax year deficiency dollar_figure big_number - - after concessions we must decide the following whether petitioner is required to recognize as income in the years in issue amounts deposited into certain accounts as described below we hold that he is whether recognition of the deposited amounts in the year of deposit constitutes a change in accounting_method requiring an adjustment to petitioner’s income under sec_481 we hold a sec_481 adjustment is reguired findings_of_fact some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts the supplemental stipulation of facts and the attached exhibits at the time of filing the petition petitioner resided in charleston south carolina petitioner was a licensed professional bail bondsman and before trial he had been in the bonding business for more than years petitioner conducted his bonding business as a sole_proprietorship the proprietorship income was reported using the accrual_method of accounting petitioner wrote bonds for criminal defendants to ensure their future appearance in court the bonds varied in amount and were set by the court the defendants or someone on their behalf collectively unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner’s clients would pay petitioner a fee usually equal to percent of the amount of the bond sometimes less and in exchange petitioner would assume liability under the bond guaranteeing the defendant’s appearance at court proceedings under the standard bonding agreement used by petitioner the fee was due from a client when the agreement was signed in addition the bonding agreement provided that the fee was earned upon execution of the agreement if petitioner was unable to perform on his guaranty ie if the defendant failed to make the court appearance petitioner was liable to the court for the full amount of the bond as a professional bail bondsman petitioner was required to comply with chapter of title of the code of laws of south carolina pursuant to these provisions petitioner was required to maintain with the clerk of court of the relevant south carolina jurisdiction passbook savings accounts or certificates of deposit in an amount equal to percent of all outstanding bonds on which he was liable in that jurisdiction ’ the amount required to be maintained was recomputed as of the first day of petitioner’s practice generally was to obtain a co- guarantor on the bond such as a family_member or friend of the defendant in addition no single bond written by petitioner could be in an amount greater than percent of the amount maintained with the clerk of court see s c code ann sec law co-op - each month on the basis of the bonds outstanding on that date and petitioner had until the 16th of the month to make any additions required to ensure that the amounts maintained with the clerk were equal to at least percent of the face_amount of bonds outstanding on the first of the month see s c code ann sec law co-op the savings accounts or certificates of deposit were held in trust in the name of the clerk of court for the sole protection and benefit of the holder of bail bonds and functioned as security for petitioner’s potential liability on outstanding bonds s c code ann sec law co-op in the event of a forfeiture ie the failure of a defendant to appear for trial making petitioner liable for the bond amount petitioner had the option of meeting his liability using funds maintained with the clerk of court or from some other source under south carolina law petitioner was entitled to a return of the excess whenever the amounts maintained with the clerk exceeded percent of petitioner’s bonds outstanding and was entitled to the return of all such amounts when his bond obligations in the jurisdiction were completely satisfied see id pursuant to the foregoing provisions of south carolina law petitioner maintained various savings accounts and certificates of deposit with the clerk of court for charleston county south - - carolina prior to and during the years in issue in connection with his activities as a professional bail bondsman we shall hereinafter refer to these savings accounts and certificates of deposit held by the charleston county clerk of court as the charleston county court account at no point during the years in issue or in any year prior thereto were funds from the charleston county court account used to satisfy a forfeiture petitioner received any interest earned on the funds in the charleston county court account petitioner also kept two other accounts one with respect to the u s district_court and another which the parties refer to as the in-house account the record does not establish what provisions of law or contract terms governed the u s district_court account in particular the record does not disclose under what schedule petitioner was required to deposit or was entitled to return of amounts in the u s district_court account as for the in-house account it was not required by any law or contract it was established at the suggestion of petitioner’s father a bookkeeper who kept petitioner’s books and prepared his tax returns all fees collected by petitioner in his opening statement at trial petitioner’s counsel indicated that no statute governed the u s district_court account and that an amount equal to the entire face value of the bond was required to be deposited therein however no evidence was adduced regarding the foregoing -- - for bonding services were deposited into the in-house account the moneys from the in-house account were then disbursed for four purposes to satisfy petitioner’s liability in the event of forfeitures to satisfy required increases in the amounts in the charleston county court and u s district_court accounts to pay petitioner’s business_expenses and to pay petitioner a salary petitioner reported gross_receipts from his bonding business of dollar_figure in and dollar_figure in however for taxable years prior to and including and petitioner did not report as income the amounts that were deposited into the three accounts the balances in the accounts were as follows on the dates indicated charleston county dollar_figure dollar_figure dollar_figure court account u s district_court big_number big_number big_number account in-house account big_number big_number big_number total big_number big_number in the notice_of_deficiency respondent determined that petitioner’s method of reporting bail bond fees did not clearly reflect income and that a change in method_of_accounting was petitioner’s testimony regarding his salary is limited and vague on the basis of his testimony the amount of the salary appears to have been either a percentage of the fees he collected or a percentage of the amount in the in-house account - necessary respondent determined that sec_481 applied and that petitioner was required to include in income in the combined balance of the three accounts as of date namely dollar_figure in addition respondent determined that petitioner was required to include in income the net increases in the combined balances of the charleston county court and u s district_court accounts in the amount of dollar_figure in and dollar_figure in opinion sec_446 provides as follows if no method_of_accounting has been regularly used by the taxpayer or if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income for an accrual_method taxpayer it is the right to receive accrual basis income not its actual receipt that determines the time of its inclusion as gross_income 843_f2d_163 4th cir citing 360_us_446 see 108_tc_448 affd in part revd in part and remanded on another ground 184_f3d_786 8th cir sec_1_446-1 a income_tax regs generally all the events that fix the right to receive income have occurred when the earliest of the following occurs the income is actually or --- - constructively received due or earned by performance see johnson v commissioner supra pincite in the instant case all three of these occurred when petitioner received a fee from a client it was actually received it was due under the terms of the bonding agreement and it was earned by the execution of the bond agreement thus the fees were income when received charleston county court and u s district_court accounts in stendig v united_states supra the court_of_appeals held that rental receipts received by an accrual basis partnership from its housing project but regquired by the lender to be deposited into reserve accounts securing repayment to the lender were nevertheless income to the partnership in the year deposited the partners had argued that the amounts were not income until a later year when they obtained unrestricted access to them the key question for the court_of_appeals was whether x the partnership acquired the ‘fixed right to receive the funds deposited in the reserves ’ id pincite quoting commissioner v hansen supra the court_of_appeals held that the partnership had acquired the fixed_right and hence must accrue the amounts as income in the years of their deposit rather than at the time of actual receipt id pincite the reason was that any use of the funds would inure to the benefit of the partnership see id pincite --- - petitioner as an accrual_method taxpayer with respect to his business was required to include in gross_income of the business amounts deposited into the charleston county court account when he acquired the fixed_right to receive those amounts as in stendig v united_states supra this occurred when the amounts were received from his clients even though some of the proceeds may have been required to be deposited with a third party the situation is virtually identical with the facts in stendig like the partnership in stendig petitioner collected receipts and was required to deposit a portion of them as a necessary condition of doing business like the partnership in stendig petitioner did not have access to the funds while they were on deposit except for interest earned but the funds would ultimately be his ie the deposits would inure to petitioner’s benefit the amounts on deposit either would be returned to him because the level of outstanding bonds had been reduced or would be used by the clerk toward satisfaction of petitioner’s obligation under a bond see commissioner v hansen supra pincite therefore we find that petitioner was required to include in gross_income the amounts deposited into the charleston county court account in the year received from clients petitioner argues that in his case the deposits were required_by_law rather than by contract this is irrelevant in either case the deposits were necessary to do business -- - with respect to the u s district_court account petitioner has not adduced evidence regarding the terms under which amounts were required to be deposited for bonds written for defendants in u s district_court in his opening statement petitioner’s counsel indicated that deposits equal to percent of the face_amount of the bond were required presumably these amounts were either returned to petitioner when the defendant satisfactorily appeared or forfeited if he did not in either case the deposited amounts would inure to petitioner’s benefit because petitioner has not come forward with the terms of the u s district_court bonding arrangements he has failed to carry his burden of proving respondent’s determination erroneous in-house account the in-house account appears in part to be an effort by petitioner to set up a reserve for paying potential bond forfeitures in other words it acts in part as a reserve against contingent_liability the funds in the in-house account were ultimately disbursed solely for petitioner’s benefit to satisfy his obligations by paying bond forfeitures or increasing the amounts on deposit in the charleston county court or the u s district_court accounts to pay his business_expenses or to pay himself a salary as with the charleston county court account and presumably with the u s district_court account only two things could happen to the funds in the in-house account they could be paid to petitioner in cash or they could be used to pay an obligation of petitioner see commissioner v hansen u s pincite in either case they would inure to his benefit thus following commissioner v hansen supra and 843_f2d_163 4th cir the amounts deposited in the in-house account are income in the year received from clients notwithstanding their deposit for the foregoing reasons we sustain respondent’s determination that petitioner must include in gross_income the net increase in the combined balances of the charleston county court and the u s district_court accounts in the amount of dollar_figure in and dollar_figure in ’ sec_481 adjustment in the notice_of_deficiency respondent determined that sec_481 applied and that under sec_481 petitioner was required to include in income the amounts on deposit in the three accounts as of the beginning of we agree sec_481 provides as follows sec_481 general_rule --in computing the taxpayer’s taxable_income for any taxable_year referred to in this section as the year_of_the_change --- if such computation is under a method_of_accounting different from the method under which the taxpayer’s taxable_income for the preceding_taxable_year was computed then ’ see infra note there shall be taken into account those adjustments which are determined to be necessary solely by reason of the change in order to prevent amounts from being duplicated or omitted except there shall not be taken into account any adjustment in respect of any taxable_year to which this section does not apply unless the adjustment is attributable to a change in the method_of_accounting initiated by the taxpayer by its terms sec_481 applies only when there is a change in method_of_accounting sec_1_446-1 a income_tax regs describes a change in method_of_accounting as follows a change in the method_of_accounting includes a change in the treatment of any material_item a material_item is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction in other words a change in method_of_accounting does not involve whether or not an item_of_income is included but when see 743_f2d_781 11th cir however the regulations provide several specific limitations a change in method_of_accounting does not include correction of mathematical or posting errors or errors in the computation of tax_liability also a change in method_of_accounting does not include adjustment of any item_of_income or deduction which does not involve the proper time for the inclusion of the item_of_income or the taking of a deduction a change in the method_of_accounting also does not include a change in treatment resulting from a change in underlying facts sec_1_446-1 b income_tax regs respondent relies principally on rankin v commissioner tcmemo_1996_350 affd 138_f3d_1286 9th cir to support his determination applying sec_481 in rankin the taxpayer who used the cash_receipts_and_disbursements_method of accounting was a bail bondsman associated with an insurance_company surety the bonds were contracts between the criminal defendant the state and the insurance_company the insurance_company was principally liable to the state if the defendant failed to appear at trial and the bond was forfeited or a late fee was charged however the taxpayer had a contract with the insurance_company under which the taxpayer would indemnify the insurance_company for the amount of any forfeited bonds or late fees the taxpayer collected percent of the face_amount of the bond as a fee paid a portion of the fee to the insurance_company deposited a portion of the fee into a specific account known as the build up fund or buf account and kept the remainder the buf account served as security for the taxpayer’s promise to indemnify the insurance_company the amount accumulated in the buf account was a percentage of the amount of the outstanding bonds the insurance_company functioned as trustee of the buf account and had the sole power to withdraw funds from the buf account but could use any withdrawn funds only to satisfy the taxpayer’s indemnity obligations the insurance_company gave the taxpayer the option of indemnifying from the buf account or from independent funds when the taxpayer terminated his agreement and all outstanding bonds were satisfied the taxpayer would be entitled to the funds in the buf account the taxpayer deducted deposits into the buf account as a portion of cost_of_goods_sold see rankin v commissioner supra the parties in rankin agreed that the taxpayer was not permitted to deduct deposits into the buf account the parties disagreed over the treatment of the amounts accumulated in the buf account prior to the years in issue in an attempt to avoid the application of sec_481 the taxpayer argued that the change in treatment of the deposits into the buf account that the commissioner was requiring was not a change in method_of_accounting we held that it was because the change affected only the timing of inclusion not the ultimate fact of inclusion see id see also 66_tc_588 affd without published opinion 562_f2d_39 2d cir sec_1_446-1 6b income_tax regs a change in method_of_accounting does not include adjustment of any item_of_income or deduction which does not the parties relied on 93_tc_220 an earlier case with virtually identical facts the issue in sebring was whether a cash_basis bail bondsman could properly deduct deposits into a buf account at the time of deposit we held that he could not deduct amounts when they were deposited even though the deposits were mandatory see id pincite -- - involve the proper time for the inclusion of the item_of_income or the taking of a deduction we consider first the charleston county court and u s district_court accounts here the instant case is indistinguishable from rankin as in rankin respondent’s change_of petitioner’s treatment of the amounts deposited into the accounts was a change in method_of_accounting because it affected only the timing of inclusion not the ultimate fact of inclusion under petitioner’s method he would have been required to include in income the funds in the accounts in the year they ultimately became available to him ’ any amounts actually paid to satisfy forfeited bonds would not be included under respondent’s method petitioner would be reguired to include in income the funds in the accounts in the year of deposit but he would be entitled to deductions for amounts actually paid to satisfy forfeited bonds so the total amount required to be included in income would be the same thus respondent’s method alters only the timing of inclusion not the the evidence establishes that petitioner was entitled to receive all of the amounts in the charleston county court account when his bond obligations were completely satisfied the same appears to be true of the u s district_court account at the least there is no evidence or suggestion to the contrary as we have found no funds from the charleston county court account were used to satisfy a forfeiture before or during the years in issue -- - fact of inclusion it is therefore a change in method_of_accounting and sec_481 applies we next consider the in-house account under petitioner’s method he would have been reguired to include in income in the year of disbursement any funds disbursed from the in-house account for his benefit ' he would be entitled to take deductions for all allowable business_expenses further petitioner would ultimately receive any funds remaining in the in-house account ’ under respondent’s method petitioner would be reguired to include in income the funds in the account in the year of deposit but he would be entitled to take deductions for amounts used to pay all allowable business_expenses so the total amount required to be included in income would be the same once again respondent’s method alters only the timing of inclusion not the fact of inclusion it is therefore a change in method_of_accounting and sec_481 applies sec_481 authorizes those adjustments which are determined to be necessary solely by reason of the change in method_of_accounting in order to prevent amounts from being ‘ that is any funds used to satisfy a liability in the event of forfeiture to satisfy required increases in the amounts in the charleston county court and u s district_court accounts to pay business_expenses or to pay petitioner’s salary ‘2 the precise nature of the in-house account is not clear in testimony petitioner refers to it as an escrow account however there is no evidence or suggestion that petitioner would not receive any funds remaining in the account - x omitted further it is well established that sec_481 supersedes the statute_of_limitations see 343_f2d_568 5th cir 80_tc_895 if petitioner merely changed starting in to an accounting_method under which amounts are included in income when received from clients this method would not result in the inclusion in income of amounts previously excluded because deposited into the court and in-house accounts without sec_481 such amounts would generally escape taxation sec_481 allows respondent to prevent such omissions by requiring petitioner to include in income in the amounts previously accumulated in the three accounts petitioner argues that sec_481 does not apply because there has been no change in method_of_accounting it is true that a change in method_of_accounting is necessary to trigger sec_481 but petitioner’s attempts to show that there was no change in method are unavailing petitioner first argues that there was no change in method_of_accounting relying on sec_1_446-1 6b income_tax regs which provides that a change in the method_of_accounting does not include a change in treatment resulting from a change in underlying facts however although petitioner argues in general that there was a change in underlying facts he points to no such change and we have found none -- - petitioner next relies on another provision of the same regulation which states a change in method_of_accounting does not include correction of mathematical or posting errors or errors in the computation of tax_liability sec_1 e bo income_tax regs petitioner argues that the accounting treatment of the deposits was not a method_of_accounting but mere error relying on 532_f2d_1352 in korn indus the taxpayer manufactured furniture the taxpayer used separate inventories for raw materials work-in-process supplies and finished goods there were kinds of material in the finished furniture eg lumber mirrors glue nails during the years in issue of the materials costs had not been included in the finished goods inventory although they were included in the other three inventories when the taxpayer later took account of the three materials costs the government claimed there was a change in accounting_method but the court found that the taxpayer had merely corrected an error in the instant case petitioner’s mistakes are much more egregious and of a different nature in petitioner reported gross_receipts from his business as a bail bondsman of dollar_figure and increased the balances in his three accounts by a combined total of dollar_figure in petitioner reported gross_receipts from his business as a bail bondsman of dollar_figure and increased the balances in his three accounts by a combined total of dollar_figure in other words in each year the bonding fees that petitioner deferred reporting exceeded the amount reported the instant case involves the systematic consistent treatment of a significant item not a posting or computational error see sec_1_446-1 6b income_tax regs petitioner’s treatment of the deposits was not error within the meaning of this regulation petitioner’s additional arguments petitioner presents numerous additional arguments none of which are persuasive petitioner directs his first argument to the charleston county court account only and argues that because the receipt of fees and the subsequent deposit of moneys into the account were interrelated the receipt of amounts deposited was of no moment and petitioner was not required to include it in income petitioner is wrong on the facts petitioner was required to maintain deposits with the clerk of court of charleston county in the amount of percent of outstanding bonds he collected as a fee percent sometimes less of each bond he wrote there was no relationship between the deposits and the fees there was no requirement that petitioner pay a percentage of the fees he collected into the charleston county court account unlike the taxpayers in 93_tc_220 and rankin v commissioner t c memo - - who paid a percentage of each fee into the buf accounts in the instant case the amounts on deposit could come from anywhere thus the receipts and deposits were not interrelated petitioner’s second argument is again directed only to the charleston county court account petitioner argues that the deposits with the charleston county court were held in trust and therefore were not income to him when received petitioner cites 47_tc_391 affd a407 f 2d 9th cir and 72_tc_284 in angelus funeral home the taxpayer which computed its income on the accrual basis operated a funeral home and collected pre-need deposits from clients e payments for future funeral services the deposits were held in trust for the sole purpose of providing the funeral services and the taxpayer was obligated to use the entire amount on deposit for that purpose see angelus funeral home v commissioner supra pincite- the court held that the amounts on deposit were held in trust for the client’s benefit and were not income to the taxpayer until the funeral services were performed see id pincite in miele the taxpayer which computed its income on the cash receipts and disbursements basis was a law partnership that collected prepaid legal fees the fees were maintained ina --- - separate_account until actually earned ie when the legal services were performed and could not be used by the partnership while they were in the separate_account see miele v commissioner supra pincite the court held that the prepaid fees were not includable in income being neither actually nor constructively received until actually earned see id pincite- petitioner’s argument for the existence of a_trust is that he is collecting and holding moneys in trust for the benefit of the clerk of court for charleston county petitioner points to the fact that the accounts or certificates of deposit were held in trust in the name of the clerk of court for charleston county for the sole protection and benefit of the holder of bail bonds however the key question is whether petitioner acquired a beneficial_interest in the funds at the time of their deposit see johnson v commissioner t c pincite he clearly did the deposits would ultimately inure to his benefit first petitioner chose whether funds from the charleston county court account or some other funds were used to pay any bond forfeiture owed to the county second even if payments were made from the account they would be to petitioner’s benefit because they would satisfy an obligation of petitioner finally petitioner ultimately would receive the amounts remaining on deposit in the account on the other hand in angelus funeral -- - home and miele the beneficial_interest in the funds on deposit was retained by the taxpayer’s clients thus these cases are distinguishable petitioner directs his next argument to both the charleston county court account and the u s district_court account he argues that sec_461 applies authorizing deductions for the amounts on deposit sec_461 provides as follows sec_461 contested_liabilities ---if-- the taxpayer contests an asserted_liability the taxpayer transfers money or other_property to provide for the satisfaction of the asserted_liability the contest with respect to the asserted_liability exists after the time of the transfer and but for the fact that the asserted_liability is contested a deduction would be allowed for the taxable_year of the transfer or for an earlier taxable_year determined after application of subsection h then the deduction shall be allowed for the taxable_year of the transfer this subsection shall not apply in respect of the deduction for income_war_profits_and_excess_profits_taxes imposed by the authority of any foreign_country or possession_of_the_united_states the fundamental problem with petitioner’s argument is that sec_461 does not by itself create a deduction it only affects timing that is it applies only to a deduction otherwise allowed see sec_461 but here because of - - 843_f2d_163 4th cir no deduction is allowed thus sec_461 does not apply finally petitioner argues that the fees he received from clients were excludable because there was a chance that the court would order the fee refunded to the client there is some evidence in the record relating to petitioner’s argument namely petitioner’s testimony and the testimony of an employee at the clerk of court for charleston county indicating that the judge in a case has discretion to order fees returned on the other hand there is no evidence in the record establishing the circumstances including for instance the frequency of returned fees but there is a more basic defect with petitioner’s argument namely exclusion of fees until resolution of any contingencies regarding their return was not the method_of_accounting that petitioner employed rather the method he actually used was entirely different under his method he excluded all amounts deposited into the accounts regardless of whether any fees so deposited were subject_to return or not thus this argument must fail we have considered petitioner’s remaining arguments and find them to be without merit we accordingly sustain respondent’s determination that petitioner was required to include in income in the combined balances in the charleston county u s -- - district_court and in-house accounts as of date namely dollar_figure to reflect the foregoing decision will be entered under rule because we sustain respondent’s determination that the balance in the in-house account as of date must be included in gross_income we believe the possibility exists that certain amounts in the in-house account could be subject_to double_taxation although the record is not entirely clear on this point it would appear to the court that the possibility of double_taxation exists because the balance in the in-house account decreased between jan and date the record establishes that one possible disbursement from the in-house account was to fund required increases in the charleston county court or u s district_court account the charleston county court account in fact increased between jan and date and we have sustained respondent’s determination that that increase must be included in petitioner’s gross_income however if any portion of the increase in the charleston county court account was funded with a disbursement from the in- house account then the possibility appears to exist that this disbursement was taxed both as a part of the existing date balance in the in-house account and as an increase in the charleston county court account between jan and date we expect the parties to address this problem as part of their rule_155_computations
